DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed on 12/28/2021, in which claims 21-40 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21-24, 27-31, and 35-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park (WO 2012108700 A2).

Regarding claim 21, Park discloses a computer system comprising: a video encoder, implemented using one or more processing units of the computer system, configured to perform operations comprising (Park; Fig. 1, 3, Pg. 3, 3rd Para., Pg. 5, 3rd Para. A computing system of an encoder and decoder, implemented using memories and processors, is used to code video data.): 
encoding a first frame of a video sequence, thereby producing a first portion of encoded data (Park; 4th Para. At least a first frame of video data is encoded/decoded and stored in a buffer/DPB.);
reconstructing the first frame (Park; 4th Para. At least a first frame of video data is decoded as a reference frame and stored in a buffer/DPB.);
buffering, in memory, the first frame for use as a reference frame (Park; 4th Para. At least a first frame of video data is decoded as a reference frame and stored in a buffer/DPB.); 
buffering, in memory, representative motion vector information and representative reference frame index information for the reference frame, including buffering representative motion vector information and representative reference frame index information for a group of blocks in the reference frame, wherein the representative reference frame index information for the group of blocks is reference frame index information of a representative block of the group of blocks, and wherein the representative motion vector information for the group of blocks is a motion vector of the representative block of the group of blocks (Park; Pg. 14, 1st to 4th Para. At least a representative motion vector and a representative reference frame index for a reference frame are stored in a buffer/memory for different blocks in a reference frame, wherein the representative motion vector and representative reference frame index are a motion vector and reference frame index of a representative block of different blocks.); and 
encoding a second frame of the video sequence, thereby producing a second portion of the encoded data, including using the motion vector and the reference frame index information of the representative block of the group of blocks to encode a block of the second frame (Park; Pg. 8, 4th Para. A second frame of video data is encoded/decoded using a second portion of encoded data, including at least a motion vector and reference frame index of a representative block in a DPB/memory, for reconstructing a block of a second frame.); and 
a buffer, implemented using memory of the computer system, configured to store the encoded data for output (Park; Pg. 8, 4th Para. A buffer/DPB memory is used to stored coded data for output.).

Regarding claim 22, Park discloses wherein the block of the second frame has a co-located block in the reference frame, and wherein the co-located block in the reference frame is a different block than the representative block of the group of blocks (Park; Fig. 19, Pg. 21, 3rd Para. A block of a second frame has different co-located blocks in a reference frame, wherein the different co-located blocks include at least a block different from a representative block among the different blocks.).

Regarding claim 23, Park discloses wherein the co-located block in the reference frame and the representative block of the group of blocks have different sizes (Park; Fig. 19, Pg. 21, 3rd Para. The co-located block and its representative subblocks have different sizes.).

Regarding claim 24, Park discloses wherein the co-located block in the reference frame and the representative block of the group of blocks have different top-left corner positions in the reference frame (Park; Fig. 19, Pg. 21, 3rd Para. The co-located block and its representative subblocks have different top-left corner positions.).

Regarding claim 27, Park discloses in a computer system that implements a video decoder, a method comprising (Park; Fig. 1, 3, Pg. 3, 3rd Para., Pg. 5, 3rd Para. A computing system of an encoder and decoder is used to code video data.): 
receiving encoded data in a bitstream for at least part of a video sequence (Park; Fig. 3, Pg. 5, 3rd Para. An encoded data is received for at least part of video data.); 
decoding a first frame of the video sequence using a first portion of the encoded data (Park; 4th Para. At least a first frame of video data is decoded and stored in a buffer/DPB.); 
buffering, in memory, the first frame for use as a reference frame (Park; 4th Para. At least a first frame of video data is decoded as a reference frame and stored in a buffer/DPB.); 
buffering, in memory, representative motion vector information and representative reference frame index information for the reference frame, including buffering representative motion vector information and representative reference frame index information for a group of blocks in the reference frame, wherein the representative reference frame index information for the group of blocks is reference frame index information of a representative block of the group of blocks, and wherein the representative motion vector information for the group of blocks is a motion vector of the representative block of the group of blocks (Park; Pg. 14, 1st to 4th Para. At least a representative motion vector and a representative reference frame index for a reference frame are stored in a buffer/memory for different blocks in a reference frame, wherein the representative motion vector and representative reference frame index are a motion vector and reference frame index of a representative block of different blocks.); and 
decoding a second frame of the video sequence using a second portion of the encoded data, including using the motion vector and the reference frame index information of the representative block of the group of blocks to reconstruct a block of the second frame (Park; Pg. 8, 4th Para. A second frame of video data is decoded using a second portion of encoded data, including at least a motion vector and reference frame index of a representative block in a DPB/memory, for reconstructing a block of a second frame.).

Regarding claim 28, Park discloses wherein the motion vector of the representative block of the group of blocks is the only motion vector information buffered for the group of blocks during the decoding the second frame, and wherein the reference frame index information of the representative block of the group of blocks is the only representative reference frame index information buffered for the group of blocks during the decoding the second frame (Park; Pg. 14, 1st to 4th Para. A representative motion vector and a representative reference frame index are the only motion vector and reference frame index stored/buffer during decoding of a second frame.).

Regarding claim 29, Park discloses wherein the block of the second frame has a co-located block in the reference frame, and wherein the co-located block in the reference frame is a different block than the representative block of the group of blocks (Park; Fig. 19, Pg. 21, 3rd Para. A block of a second frame has different co-located blocks in a reference frame, wherein the different co-located blocks include at least a block different from a representative block among the different blocks.).

Regarding claim 30, Park discloses wherein the co-located block in the reference frame and the representative block of the group of blocks have different sizes (Park; Fig. 19, Pg. 21, 3rd Para. The co-located block and its representative subblocks have different sizes.).

Regarding claim 31, Park discloses wherein the co-located block in the reference frame and the representative block of the group of blocks have different top-left corner positions in the reference frame (Park; Fig. 19, Pg. 21, 3rd Para. The co-located block and its representative subblocks have different top-left corner positions.).

Regarding claim 35, Park discloses wherein the using the motion vector to reconstruct the block of the second frame includes using the motion vector to determine a temporal motion vector prediction for the block of the second frame (Park; 5th to 6th Para. A representative motion vector is used to reconstruct blocks by using motion vector to determine a TMVP for a block.).

Regarding claim 36, Park discloses selecting a leftmost block in a first row of the group of blocks as the representative block of the group of blocks (Park; 9th Para. A leftmost top block is determined as a representative block for blocks.).

Regarding claim 37, Parks discloses wherein the representative motion vector information and the representative reference frame index information for the reference frame are buffered for 16x16 blocks in the reference frame (Park; Pg. 20, 1st Para. Representative motion vector and frame index are used and stored for 16x16 blocks.).

Regarding claim 38, Park discloses wherein the representative reference frame index information of the representative block of the group of blocks is an index in a list of reference frames (Park; Pg. 14, 1st to 4th Para. At least a representative reference frame index for a reference frame are stored in a buffer/memory for different blocks in a reference frame, wherein the representative reference frame index are a motion vector and reference frame index for a list of reference frames.).

Claim 39-40 are directed to one or more computer-readable media having stored thereon encoded data in a bitstream for at least part of a video sequence, the one or more computer-readable media being selected from the group consisting of non-volatile memory, optical media, and magnetic media (Park; Fig. 1, 3, Pg. 3, 3rd Para., Pg. 5, 3rd Para. A computing system of an encoder and decode, implemented using memory and processors, is used to code video data.), the encoded data being formatted to facilitate decoding, with a video decoder, by operations comprising a sequence of processing steps corresponding to the same as claimed in claims 27 and 29, and are rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 25-26 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (WO 2012108700 A2) in view of Park’2 (WO 2012108701 A2).

Regarding claim 25, Park discloses buffering, in memory, representative information (Park; See remarks regarding claim 27 above.).
But it does not specifically disclose buffering, in memory, representative coding mode information for the reference frame, including buffering representative coding mode information for the group of blocks, wherein the representative coding mode information for the group of blocks is coding mode information of the representative block of the group of blocks.
However, Park’2 teaches buffering, in memory, representative coding mode information for the reference frame, including buffering representative coding mode information for the group of blocks, wherein the representative coding mode information for the group of blocks is coding mode information of the representative block of the group of blocks (Park’2; Pg. 19, 5th to 8th Para. A representative mode of a representative block among different blocks is stored in a memory/buffer.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to further modify the video coding system of Park, by incorporating Park’2’s teaching wherein a coding mode of a representative block is stored for a group of blocks, for the motivation to compress motion information during video compression by saving storage bandwidth (Park’2; Abstract.).

Regarding claim 26, Park’2 of modified Park further teaches wherein the coding mode information of the representative block of the group of blocks indicates whether the representative block of the group of blocks was encoded using intra prediction or inter prediction (Park’2; Pg. 6, 2nd to 3rd Para. A representative coding mode of a representative block indicates whether blocks are coded with an inter mode or an intra mode.).

Regarding claim 32, Park discloses buffering, in memory, representative information (Park; See remarks regarding claim 27 above.).
But it does not specifically disclose buffering, in memory, representative coding mode information for the reference frame, including buffering representative coding mode information for the group of blocks, wherein the representative coding mode information for the group of blocks is coding mode information of the representative block of the group of blocks.
However, Park’2 teaches buffering, in memory, representative coding mode information for the reference frame, including buffering representative coding mode information for the group of blocks, wherein the representative coding mode information for the group of blocks is coding mode information of the representative block of the group of blocks (Park’2; Pg. 19, 5th to 8th Para. A representative mode of a representative block among different blocks is stored in a memory/buffer.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to further modify the video coding system of Park, by incorporating Park’2’s teaching wherein a coding mode of a representative block is stored for a group of blocks, for the motivation to compress motion information during video compression by saving storage bandwidth (Park’2; Abstract.). 

Regarding claim 33, Park’2 of modified Park further teaches wherein the decoding the second frame further includes using the coding mode information of the representative block of the group of blocks to reconstruct the block of the second frame (Park’2; Pg. 6, 2nd to 3rd Para. A reconstructed block is determined in accordance with a representative coding mode.).

Regarding claim 34, Park’2 of modified Park further teaches wherein the coding mode information of the representative block of the group of blocks indicates whether the representative block of the group of blocks was encoded using intra prediction or inter prediction (Park’2; Pg. 6, 2nd to 3rd Para. A representative coding mode of a representative block indicates whether blocks are coded with an inter mode or an intra mode.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US Pub. 20130336406 A1) teaches redundancy removal for merge/skip mode.
Xu (US Pub. 20210274201 A1) teaches buffer management for intra block copy in video coding.
Liu (US Pub. 20210274212 A1) teaches a video coding system that uses decoder side motion derivation with reduced complexity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALBERT KIR/Primary Examiner, Art Unit 2485